Case 6:19-cr-00333-MJJ-PJH Document 57 Filed 03/04/21 Page 1 of 3 PageID #: 127




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

 UNITED STATES OF AMERICA                   CIVIL ACTION NO. 6:19-CR-00333-01

 VERSUS                                     JUDGE JUNEAU

 GRANT WADLINGTON (01)                      MAGISTRATE JUDGE PATRICK J. HANNA



                               MEMORANDUM RULING

       Before the Court is the Defendant’s Motion to Dismiss the Indictment, Rec.

 Doc. 51, on the grounds that the indictment is duplicitous. This Motion is opposed

 by the Government, Rec. Doc. 54

       Duplicity occurs when a single count in an indictment contains two or more

 distinct offenses, U.S. v. Miller, 520 F.3d 504 (5th Cir. 2008). Where a penal statute

 prescribes several alternative ways in which the statute may be violated and each

 is subject to the same punishment, however, the indictment may charge any or all

 of the acts conjunctively, in a single count, as constituting the same offense, and

 the government may satisfy its burden by proving that the defendant, by

 committing any one of the acts alleged, violated the statute. United States v. Wiley,

 979 F.2d 365, 367 (5th Cir.1992) citing United States v. Burton, 871 F.2d 1566,

 1573–74 (11th Cir. 1989).
Case 6:19-cr-00333-MJJ-PJH Document 57 Filed 03/04/21 Page 2 of 3 PageID #: 128




       Defendant argues that 18 U.S.C. 2251(a) does not use the word attempt, thus

 by adding the words “attempted production of child pornography” in each of the

 four counts of the indictment, the prosecutor added a separate offense in the

 indictment, making it duplicitous. Defendant further argues that the only reference

 to attempt to commit production of child pornography is found in 18 U.S.C.

 2251(e), a portion of the statute not mentioned in the indictment.

       Here, the contested language of the Indictment charges that the Defendant,

 on separate dates, and with separate victims, “did knowingly use and attempt to

 use a minor … to engage in sexually explicit conduct … in violation of Title 18, United

 States Code, Section 2251(a),” Rec. Doc. 10, (emphasis added).

       18 U.S.C. 2251 Sexual Exploitation of Children states:

              (a) Any person who employs, uses, persuades, induces,
                  entices, or coerces any minor to engage in, or who has
                  a minor assist any other person to engage in, or who
                  transports any minor in or affecting interstate or
                  foreign commerce, or in any Territory or Possession of
                  the United States, with the intent that such minor
                  engage in, any sexually explicit conduct for the
                  purpose of producing any visual depiction of such
                  conduct or for the purpose of transmitting a live visual
                  depiction of such conduct, shall be punished as
                  provided under subsection (e), …

                 (e) Any individual who violates, or attempts or
                 conspires to violate, this section shall be fined under


                                        Page 2 of 3
Case 6:19-cr-00333-MJJ-PJH Document 57 Filed 03/04/21 Page 3 of 3 PageID #: 129




                   this title and imprisoned not less than 15 years nor
                   more than 30 years, …”

         Part (a) of the statute refers to part (e) which is the penalty clause of 18 U.S.C.

 2251. That clause clearly states that it applies to the entire section. The

 Government argues, and the Court agrees, that 18 U.S.C. 2251 sets forth alternative

 ways to violate the statute: producing, attempting to produce, and conspiring to

 produce child pornography. Each alternative way to violate the statute is subject to

 the same sentence of not less than 15 years nor more than 30 years as set forth in

 part (e). The Indictment merely recites two of the alternative ways. Accordingly,

         For the foregoing reasons, IT IS ORDERED that Defendant's Motion to Dismiss

 Indictment, Rec Doc [51], is DENIED.

         THUS DONE AND SIGNED in Lafayette, Louisiana, on this 4th day of March,

 2021.



                                                   ______________________________
                                                   MICHAEL J. JUNEAU
                                                   UNITED STATES DISTRICT JUDGE




                                          Page 3 of 3
